 PLUMBERS LOCAL 525Plumbers & Pipefitters Local 525 of the United As-sociation of Journeymen & Apprentices of thePlumbing & Pipefitting Industry and P & PPlumbing c/o APC and International Union ofOperating Engineers, Local 501, AFL-CIO.Case 31-CD-246March 22, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by P & P Plumbing c/o APC,herein called the Employer, alleging that Plumbers& Pipefitters Local 525 of the United Associationof Journeymen & Apprentices of the Plumbing &Pipefitting Industry, herein called Respondent, hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to its members rather than to employees rep-resented by International Union of Operating Engi-neers, Local 501, AFL-CIO, herein called Local501.Pursuant to notice, a hearing was held beforeHearing Officer Kevin Donnellan on June 29 and30 and July 1 and 9, 1982. All parties appeared andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, the Em-ployer and Local 501 filed briefs, and Respondentand Karat, Inc. d/b/a Stardust Hotel submittedstatements of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a partnership licensed to do business inthe State of Nevada, where it operates as a plumb-ing contractor. During the past year, the Employerpurchased directly from outside the State ofNevada goods valued in excess of $50,000 per year.Accordingly, we find that the Employer is engagedin commerce within the meaning of Section 2(6)266 NLRB No. 95and (7) of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Plumb-ers & Pipefitters Local 525 of the United Associ-ation of Journeymen & Apprentices of the Plumb-ing & Pipefitting Industry and International Unionof Operating Engineers, Local 501, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute involves the installation ofnew water lines to approximately 1,000 guestroomsin the Stardust Hotel located at Las Vegas Boule-vard South, Las Vegas, Nevada.B. Background and Facts of the DisputeOn a semicontinuous basis since 1977, the Em-ployer has performed various plumbing services atthe Stardust Hotel under contracts with the hotel.These contracts are in the form of "work orders"issued by the hotel authorizing the Employer toperform specific work. Upon receipt of a workorder, the Employer obtains the necessary permitsand commences the work utilizing employees rep-resented by Respondent. For its services, the Em-ployer bills the hotel weekly on the basis of thecost of materials and labor plus approximately 27percent for overhead and profit.In December 1977, Local 501 filed a grievanceagainst the hotel arguing that the hotel's decisionto contract certain bathtub replacement work tothe Employer violated the hotel's collective-bar-gaining agreement with Local 501.2 This grievancewas pursued to arbitration and on June 2, 1978, ar-bitrator Julius N. Draznin issued an opinion andaward finding that the bathtub replacement workwas "work generally and customarily performedby [hotel employees represented by Local 5011"and, therefore, that the hotel violated article 12.03of its agreement with Local 501 by contractingsuch work to the Employer without first seekingfrom Local 501 personnel qualified to perform thatI The notice of hearing issued in this matter describes the work in dis-pute as also including "the removal of existing galvanized water lines";however, at the hearing the Employer and Respondent stipulated that thedispute was limited to the installation of new water lines, which includesthe installation of plumbing fixtures. Although Local 501 declined to joinin this stipulation, the record satisfies us that the stipulation accuratelyreflects the work in dispute.2 Local 501 has represented a unit of the hotel's operations and mainte-nance engineers since approximately 1956 or 1957.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.3Thereafter, notwithstanding the outcome ofthe Draznin arbitration, the Employer completedthe bathtub replacement work and the hotel contin-ued to contract plumbing work to the Employer.In an effort to comply with the arbitrator's award,however, the hotel requested a licensed masterplumber from Local 501, which the hotel needed inorder to obtain the necessary plumbing permitswithout using a plumbing contractor.4Ultimately,in March 1981, Local 501 referred John Rosini,who is currently employed by the hotel as a li-censed master plumber.In late 1981, the hotel decided to contract outthe work in dispute after John Rosini indicated hisbelief that he could not get a sufficient number ofqualified personnel from Local 501 to do the job.Thereafter, the hotel contracted the work in dis-pute to the Employer, who commenced the workutilizing employees represented by Respondent.This work is part of a project in which the hotel isremodeling approximately 1,000 of its guestrooms.5In early 1982, Local 501 contacted the hotel andprotested the fact that the Employer was perform-ing the work in dispute; in response, the hotel in-vited Local 501 to refer plumbers from its hiringhall. Of the 12 individuals referred pursuant to thehotel's request, only 2 were licensed journeymanplumbers; in the hotel's view an insufficient numberto do the job. Thereafter, in response to Local501's continuing protest, the hotel agreed to submitthe dispute to arbitrator Draznin and an arbitrationwas scheduled for May 6 and 7, 1982.6Upon learning of the upcoming arbitration ofLocal 501's claim to the work in dispute, both theEmployer and Respondent requested permission tos Art. 12.03 of the hotel's 1976-80 collective-bargaining agreementwith Local 501 provided, inter alia, that[t]he [hotel] retains the right to contract out work covered underthis Agreement to the extent and for the purposes it has done so inthe past. Other work of the type customarily performed by employ-ees in the bargaining unit covered by this Agreement may be con-tracted out only if [Local 501] cannot furnish the Employer qualifiedemployees to perform the work ...This article was incorporated without change into the hotel's 1980-83agreement with Local 501.* Under the building ordinances applicable to the hotel, the hotel quali-fies as a general contractor with an "E" license. A general contractorwith an E license must employ a licensed master plumber in order toobtain plumbing permits.s The Employer's participation in this remodeling project is limited tothe work in dispute. Prior to the arrival of the Employer's employees at aparticular room, other employees remove the plumbing fixtures, walls,and old water lines. After the installation of the new water lines, otheremployees replace the walls, install tile in the shower and tub areas, andpaint and wallpaper the room. The Employer's employees then return tothe room and install the plumbing fixtures. The Employer's employeeswork on eight rooms at a time, spending a total of 10-20 hours in eachroom. Because the number of rooms available for remodeling varies withthe occupancy of the hotel, the Employer may complete as many as 40or as few as 8 rooms per week; thus, the number of the Employer's em-ployees working in the hotel fluctuates considerably.a Unless otherwise specifically indicated, all dates used hereinafter shallrefer to the calendar year 1982.participate therein; by letter dated April 15, arbitra-tor Draznin denied their requests. On April 19, theEmployer informed Respondent that in the eventthat Local 501 prevailed at the upcoming arbitra-tion, it would assign the work in dispute to mem-bers of Local 501. By letter dated April 20, Re-spondent informed the Employer that it wouldpicket both the Employer and the hotel if the Em-ployer attempted to utilize members of Local 501to perform the work in dispute. On April 23, theEmployer filed a charge alleging that Respondentviolated Section 8(b)(4)(D) of the Act. Thereafter,the arbitration scheduled for May 6 and 7 waspostponed indefinitely pending the outcome of thisproceeding.C. The Contentions of the PartiesThe Employer and Respondent contend that thismatter is properly before the Board and that thework in dispute should be awarded to employeesrepresented by Respondent on the basis of the Em-ployer's preference, the Employer's collective-bar-gaining agreement with Respondent, the Employ-er's past practice, industry practice, relative skills,local building ordinances, and economy and effi-ciency of operations.Local 501 initially contends that this matter ismoot in light of the hotel's intention, expressed atthe hearing in this matter, not to contract plumbingwork to the Employer in the future. Assuming thatthis matter is not moot, it is the position of Local501 that the work in dispute should be assigned toemployees it represents on the basis of its collec-tive-bargaining agreement with the hotel, thehotel's preference, the hotel's past practice, areapractice, relative skills, and economy and efficiencyof operations; Local 501 further contends that thelocal building ordinances are irrelevant to our de-termination of this matter.D. Applicability of the StatuteBefore the Board may.proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.At the hearing in this matter, and in its brief tothe Board, Local 501 moved to dismiss these pro-ceedings, claiming that this matter is moot in lightof the hotel's intention not to contract plumbingwork to the Employer in the future. AlthoughLocal 501 correctly characterizes the hotel's ex-pressed intentions regarding future plumbing work,our review of the record reveals that the Employer516 PLUMBERS LOCAL 525nevertheless would complete the work in disputepursuant to its contract with the hotel. In thisregard, we note that Local 501 has not disclaimedinterest in the work in dispute notwithstanding thehotel's intentions regarding future plumbing work.Accordingly, we find that this matter is not mootand we deny Local 501's motion to dismiss.It is clear from the evidence summarized abovethat Respondent claims the work in dispute andthreatened to picket the Employer and the StardustHotel with an object of forcing the Employer tocontinue to assign the work in dispute to employ-ees it represents. In addition, the parties have stipu-lated that there is no agreed-upon method for thevoluntary adjustment of the dispute.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.7TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.8As a threshold issue, we note that the parties dis-agree as to whether the Board should give weightto the preference and past practice of the Employ-er or to that of the hotel. It is well settled that, inresolving jurisdictional disputes involving morethan one employer, the Board gives weight to thepreference and past practice of the employer whocontrols the assignment of the work in dispute." Inthe instant matter, the Employer is performing thework in dispute under contract with the hotel.10I N.LR.B. v. Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).8 International Association of Machinists, Lodge No 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).* See, e.g., International Union of Operating Engineers Local No. 139(McWad. Inc.), 262 NLRB 1300 (1982).'0 At the hearing in this matter, Local 501 introduced testimony indi-cating that it had filed an unfair labor practice charge with Region 31alleging that the hotel violated Sec. 8(aXS) of the Act by contracting thework in dispute to the Employer. Although there is no direct evidence inthe record as to the disposition of this charge, counsel for Local 501 indi-cated that the Regional Office has deferred action thereon pending theoutcome of the arbitration between Local 501 and the hotel. Since thisissue is not properly before us at this time, we do not pass on the propri-ety of the hotel's contracting of the work in dispute to the Employer.Although the complete terms of this contract arenot in evidence, it is apparent from the record that,under this contract, the Employer controls the as-signment of the work in dispute. This conclusion issupported by the consistent practice of the Em-ployer and the hotel under previous contracts, de-scribed above, as well as the complete absence ofevidence that the hotel retained such rights in thecurrent contract. Moreover, it was the Employer,not the hotel, which informed Respondent that itmight reassign the work in dispute to Local 501.Accordingly, we conclude that under the circum-stances of this case it is the preference and pastpractice of the Employer, rather than that of thehotel, which should be considered as a factor in de-termining the dispute.The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer is signatory to the current mul-tiemployer collective-bargaining agreement be-tween Respondent and the Associated Plumbing &Air Conditioning Contractors of Nevada, Inc.(APC), a multiemployer bargaining association.Appendix A to that agreement provides that thework covered thereby includes the installation of"1. All piping for plumbing ...3. All cold, hot,and circulating water lines ...[and] plumbing fix-tures and appliances ...." The Employer doesnot have a collective-bargaining agreement withLocal 501.11 Accordingly, we find that this factorfavors an award of the work in dispute to employ-ees represented by Respondent.2. Employer assignment, preference, and pastpracticeSince the Employer began performing plumbingwork for the hotel in 1977, its consistent practicehas been to assign all such work to employees rep-resented by Respondent. In the instant matter, theEmployer has assigned the work in dispute to em-ployees represented by Respondent and has indicat-ed that it prefers such an assignment. Accordingly,we find that these factors favor an award of thework in dispute to employees represented by Re-spondent.3. Area practiceAt the hearing in this matter, both Local 501 andRespondent introduced extensive testimony regard-ing the spectrum of plumbing work employees rep-I' Local 501 does have a collective-bargaining agreement with theStardust Hotel; however, since the hotel does not control the assignmentof the work in dispute, this collective-bargaining agreement is not afactor to be considered in resolving this matter.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented by each have performed at the varioushotels in the Las Vegas area. In this regard, it ap-pears that employees represented by each Unionhave performed both major and minor plumbingwork, with no clear pattern to indicate a basis todistinguish between the various work assignmentpractices. Indeed, article 24 of Local 501's collec-tive-bargaining agreement with the Stardust Hotelspecifically acknowledges that work assignmentpractices vary from one hotel to another.12Thus,there is no clear area practice. Accordingly, wefind that this factor does not favor an award of thework in dispute to employees represented by eitherunion.4. Relative skills and economy and efficiencyof operationsBoth Local 501 and Respondent argue that em-ployees they represent possess the skills necessaryto perform the work in dispute. In this regard, therecord shows that the work in dispute requires theskills and knowledge of a journeyman plumber.The record further shows that, because the numberof employees needed by the Employer fluctuatesconsiderably, the Employer needs a ready sourceof qualified employees.The Employer introduced testimony indicatingthat, over the course of its relationship with theStardust Hotel, it has needed as few as I and asmany as 22 employees at the hotel and that Re-spondent has always been able to supply a suffi-cient number of qualified employees. On the otherhand, Local 501 introduced testimony indicatingthat there are employees it represents who possessthe skills of a journeyman plumber. The recordshows, however, that of the 220-270 employeesregistered on Local 501's out-of-work lists, only 14claim to possess some degree of plumbing skill.The record further shows that, of 14 employees" Art. 24 of Local 501's collective-bargaining agreement with thehotel is entitled "Scope of Work" and provides as follows:24.01 In recognition of the fact that work assignment practicesvary from one establishment to another, the parties agreed in July,1969, that the Operating Engineers would retain jurisdiction oversuch work as they had regularly been assigned to perform in the pastby a particular Employer. That understanding is hereby reaffirmedfor the term of this Agreement.who claim to possess plumbing skills, only 4 or 5are licensed journeyman plumbers. Finally, therecord shows that Local 501 has no source of jour-neyman plumbers other than those who "walk in"off the street. Under these circumstances, Local501 has not established that it would meet the Em-ployer's fluctuating need for qualified employees.Thus, the Employer would be unable to ensuremeeting its obligations under its contract with theStardust Hotel if it utilized employees representedby Local 501.Accordingly, we find that this factor favors anaward of the work in dispute to employees repre-sented by Respondent Local 525.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees represented by Respondentare entitled to perform the work in dispute. Wereach this conclusion by relying on the Employer'scollective-bargaining agreement with Respondent,the Employer's assignment, preference, and pastpractice, and the relative skills and economy andefficiency of operations. In making this determina-tion, we are awarding the work in question to em-ployees who are represented by Respondent, butnot to that Union or its members. The present de-termination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees who are represented by Plumbers &Pipefitters Local 525 of the United Association ofJourneymen & Apprentices of the Plumbing & Pi-pefitting Industry are entitled to perform the workof installing new water lines to approximately 1,000guestrooms in the Stardust Hotel located at LasVegas Boulevard South, Las Vegas, Nevada.518